                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :
                                           :              CRIMINAL ACTION
       v.                                  :
                                           :              NO. 18-253
ANMOL SINGH KAMRA                          :


                                         ORDER

       AND NOW, this 21st day of May 2021, upon consideration of Defendant’s Motion for

Bail Pending Appeal or for Extension of Surrender Date (ECF No. 145), and all documents

submitted in support thereof and in opposition thereto, it is ORDERED as follows:

       1.     Defendant’s Motion is DENIED.

       2.     The execution of Defendant’s sentence is hereby stayed until June 15, 2021.

       IT IS SO ORDERED.

                                                  BY THE COURT:



                                                  /s/ R. Barclay Surrick
                                                  R. BARCLAY SURRICK, J.
